The courts have of late years exercised much liberality in the practice as it respects the addition of pleas and the amendment *Page 278 
of pleadings. Its general tendency is to advance the claims of justice by putting the trial of a cause upon its merits; and as the court may prescribe the terms of the permission, the power may be so employed as to prevent delay and tax inattention. Reid v. Hester and Johnston v. Williams, 1 N.C. heretofore decided in this Court, are authorities for adding, upon payment of all costs up to the time of the application.
(358)